Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the top side".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spicer (US PG-Pub 2007/0169264) in view of Sloan (US PG-Pub 2013/0067660).
Regarding Claim 1, Spicer discloses a comforter (10), comprising: a main body (19) having a top face, a bottom face, a front edge, a rear edge, and a pair of side edges; at least one mesh body (13) having a top face, a bottom face, a front edge, a rear edge, and a pair of side edges; wherein a length of the front edge and a length of the rear edge of the main body are both equal to a length of the rear edge and a length of the front edge of the mesh body (see Fig. 1); at least one minor body (20)  having a top face, a bottom face, a front edge, a rear edge, and a pair of side edges; wherein the length of the front edge and the length of the rear edge of the mesh body is equal to a length of the rear edge and a length of the front edge of the minor body (see Fig. 6); a plurality of fasteners (23) is disposed on the top face of the main body (see Fig. 6)

Spicer fails to disclose a plurality of pockets disposed on the top face of the main body.  Sloan teaches a plurality of pockets (49) disposed on the top face of a main body (see para. [0024] and Fig. 6).  Spicer and Sloan are analogous art because they are from the same field of endeavor, i.e. blankets. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the comforter of Spicer with the pockets of Sloan.  The motivation would have been to stretch Spicer’s comforter taught across a bed, thus help preventing the covers from being thrown off the bed. 
	Regarding Claim 3, Spicer discloses wherein the plurality of fasteners on the main body are configured to selectively couple to a plurality of complementary fasteners (24) disposed on the top side of the at least one minor body.
	Regarding Claim 4, Spicer discloses wherein the plurality of fasteners on the main body are removably coupled with the plurality of complementary fasteners on the at least one minor body to secure the at least one minor body to the main body, whereby the at least one minor body covers the entire top face of the corresponding at least one mesh body (see Fig. 6 and para. [0035]).
	Regarding Claim 5, Spicer discloses wherein the at least one minor body is divided into at least two equal portions (see Fig. 6).
	Regarding Claim 6, Spicer discloses wherein the at least two equal portions of the at least one minor body can be selectively secured to the main body (see Fig. 6).
	Regarding Claim 7, Spicer as modified teaches wherein the plurality of pockets each include an access point to the pocket, wherein the access point may be opened and sealed (Sloan: see Fig. 6).
	Regarding Claim 8, Spicer as modified teaches wherein the plurality of pockets is adapted to house a weighted insert (Sloan: 70).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J KURILLA/Primary Examiner, Art Unit 3619